     Case 3:17-cv-01362 Document 319 Filed 04/14/20 Page 1 of 11 PageID #: 6342



                               IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON and
CABELL COUNTY COMMISSION,
     Plaintiffs,
v.                                                           CIVIL ACTION NO. 3:17-01362
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
     Defendants.

                 PLAINTIFFS’ SECOND JOINT DISCOVERY STATUS REPORT


           Pursuant to the Court’s request during the parties’ March 5, 2020 status conference,

Plaintiffs, the City of Huntington and Cabell County Commission, respectfully submit the

following status report with the intention of updating the Special Master as to the progress of this

case.

           Like Defendants, Plaintiffs are keenly aware of the recent impact of COVID-19 – both

nationally and also within their communities. In their Status Report, Defendants state that “already

tight case deadlines are becoming more difficult to meet” and note that they are “presently focused

on their critical role in responding to the COVID-19 pandemic, which requires ongoing dependable

access to the medical supplies and medicines that Defendants distribute to hospitals, urgent care

facilities, long-term care facilities, and pharmacies across the country.”1       However, as the

consequences of COVID-19 collide with another public health crisis – the opioid epidemic brought

on by the Defendants – it is clear that the resolution of Plaintiffs’ claims is now even more urgent

than before.




1
    See Defendants’ Second Status Report at p. 3.

                                                    1
     Case 3:17-cv-01362 Document 319 Filed 04/14/20 Page 2 of 11 PageID #: 6343



           Already, experts have expressed concerns that “despite ongoing public health efforts, the

opioid overdose crisis does not appear to be slowing down” and that the “emergency of Covid-19

could worsen it if we do not preemptively develop and implement response plans.”2 Experts have

also cautioned that, “[w]ithout new support, problems that plagued the opioid response effort – a

dearth of providers, stigma, and access to treatment – will only be exacerbated by the pandemic.”3

For those individuals suffering from opioid use disorder, daily visits to treatment centers for

medication, syringe distribution, or other harm-reduction efforts are critical, yet, the availability

of those resources is now significantly diminished. Those areas – like Plaintiffs’ communities –

that were hit especially hard by the opioid crisis are now especially at risk for a devastating perfect

storm. Doctors have also expressed concerns that individuals with a history of opioid-use disorder

may be more susceptible to COVID-19, “because they are more likely to have weak immune

systems and have existing infections such as Hepatitis C or HIV.”4 The CDC has identified Cabell

County has being among the top 5% of counties most at risk of outbreaks of HIV and/or hepatitis

C as a result of the opioid epidemic.5 As the director of the National Institute on Drug Abuse




2
 See, e.g., Ximena A. Levander and Sarah E. Wakeman, Covid-19 will worsen the opioid overdose crisis if we don’t
prepare now, STAT, March 17, 2020, available at https://www.statnews.com/2020/03/17/covid-19-will-worsen-the-
opioid-overdose-crisis-if-we-dont-prepare-now/; Andrea Marks, With Covid-19, Life Got Even More Dangerous for
People Addicted to Opioids, Rolling Stone, April 2, 2020, (explaining that COVID-19 is now likely to further
exacerbate the consequences of the opioid epidemic in Plaintiffs’ communities and unravel prior system-level gains
as access to treatment centers, syringe exchange programs and other harm-reduction programs could now be
compromised), available at https://www.rollingstone.com/culture/culture-features/opioid-methadone-covid-19-
coronavirus-975191/
3
 Dan Goldberg and Brianna Ehley, Trump officials, health experts worry coronavirus will set back opioid fight,
Politico, April 10, 2020, available at https://www.politico.com/news/2020/04/10/trump-officials-health-experts-
worry-coronavirus-will-set-back-opioid-fight-179257
4
 Doctors have also expressed concerns that individuals with a history of opioid-use disorder may be more
susceptible to COVID-19, “because they are more likely to have weak immune systems and have existing infections
such as Hepatitis C or HIV.” See Martha Bebinger, Opioid Addiction is a Disease of Isolation, So Pandemic Puts
Recovery At Risk, NPR, March 27, 2020, available at https://www.npr.org/sections/health-
shots/2020/03/27/820806440/opioid-addiction-is-a-disease-of-isolation-so-pandemic-puts-recovery-at-risk
5
    See amfAR, Opioid & Health Indicators Database, available at https://opioid.amfar.org/WV

                                                         2
     Case 3:17-cv-01362 Document 319 Filed 04/14/20 Page 3 of 11 PageID #: 6344



recently explained in reference to the opioid epidemic: “I think we’re going to see deaths climb

again . . . . We can’t afford to focus solely on Covid. We need to multitask.”6

           Defendants have themselves acknowledged that: “This litigation is undoubtedly very

important, and the parties continue to make progress with discovery even in the face of an

unprecedented public health crisis.”7 There is no doubt, particularly in these times, that ensuring

the health and safety of all participants in the litigation is of paramount importance. However,

Plaintiffs are also confident in the parties’ ability to do so while still maintaining the current case

schedule, and believe that the parties’ continued discovery efforts – described in greater detail

below – are a testament to that ability.

     I.       Plaintiffs’ Upcoming Request for Remote Discovery Protocol

           These are unprecedented times that call for sensitivity, flexibility, and creativity to enable

the judicial system to remain accessible and resolve disputes. The Government, Legislature, and

Courts remain open. The parties have a responsibility to work together and see this case to its

ultimate resolution. Indeed, the Governor has specifically concluded that attorneys and law firms

are “Essential Businesses and Operations” who are exempt from the Governor’s “Stay at Home

Order.”8 Plaintiffs anticipate bringing to the Court’s attention this week their request for the Court

to enter an Order regarding teleconference and remote discovery depositions. Specifically,

Plaintiffs feel confident that the use of remote and electronic technology will serve to avoid any

delays that may be occasioned by the emergent COVID-19 pandemic. Such measures are not


6
 Dan Goldberg and Brianna Ehley, Trump officials, health experts worry coronavirus will set back opioid fight,
Politico, April 10, 2020, available at https://www.politico.com/news/2020/04/10/trump-officials-health-experts-
worry-coronavirus-will-set-back-opioid-fight-179257 (quoting Nora Volkow)
7
    Defendants’ Second Status Report at p. 7.
8
 See Executive Order No. 9-20 at ¶ 3(u) (including “legal services” in definition of “Essential Businesses and
Operations)” (Mar. 23, 2020) (https://coronavirus-wvgovstatus-cdn.azureedge.net/STAY_AT_HOME_ORDER.pdf)



                                                        3
     Case 3:17-cv-01362 Document 319 Filed 04/14/20 Page 4 of 11 PageID #: 6345



unprecedented. The United States Supreme Court of the United States is hearing oral arguments

by teleconference.9 So is the WV Court of Appeals.10

         The use of remote and video depositions has been a staple for many years in complex

litigation. While remote depositions may not be the preferred option for either Plaintiffs or

Defendants, state and federal court around the county have recognized that permitting remote

depositions to proceed will not prejudice either side. In response to the COVID-19 pandemic,

federal courts have issued directives and/or encouraged alternative means of deposition-taking –

including videoconference depositions.11 Similarly, many state courts have also ordered the

continuation of depositions via remote technology.12                  Remote depositions are also clearly

permissible pursuant to the Federal Rule of Civil Procedure. See FRCP 30(b)(4) (“The parties may

stipulate – or the court on motion – that a deposition be taken by phone or other remote means.”).

The Advisory Committee Notes make clear that “remote means” include those conducted

electronically. See 1993 Advisory Committee Notes. Likewise, Rule (30)(b)(3) permits deposition

testimony to “be recorded by audio, audiovisual, or stenographic means.”



9
 See Robert Barnes, Supreme Court for first time to hold arguments via teleconference next month, Wash. Post,
April 13, 3030, available at https://www.washingtonpost.com/politics/courts_law/supreme-court-for-first-time-to-
hold-arguments-via-teleconference-next-month/2020/04/13/f7e325d0-7d8d-11ea-a3ee-13e1ae0a3571_story.html
10
   See, e.g., http://www.courtswv.gov/supreme-court/calendar/2020/Dockets/apr-14-20ad.html (Argument Docket for
April 14, 2020 noting “All cases will be argued remotely and oral arguments will be webcast.”)
11
   See, e.g., County of Cook v. Bank of America Corp. et. al. (N.D. Ill. March 12, 2020 (encouraging the parties to
conduct depositions by contemporaneous videoconferencing rather than simply canceling them outright); In re
Keuring, Order re Remote Depositions (SDNY March 16, 2020) (issuing a directive outlining alternatives to
traditional in-person depositions); see also, ); see also Nueces County District Order Regarding Remote
Participation in Videoconferenced Depositions and/or those Telephonically Recorded, noting that while “depositions
noticed and taken remotely pose no risk of spreading the coronavirus. . . . a blanket cessation of discovery in civil
cases creates constitutional concerns as it could deprive citizens of their right access to open court…”
12
   See, e.g., March 13, 2020 Superior Court of New Jersey Asbestos Case Order; April 8, 2020 Order, In Re: Civil
litigation during the Covid-19 crisis, Court of Common Pleas of Philadelphia County (recognizing that although
“Pennsylvania courts are physically closed to the public due to the health crisis created by COVID-19, much can be
done to advance civil litigation in a safe manner consistent with appropriate social distancing practices” and
specifically holding that “To the extent practicable, depositions should be conducted remotely through telephone,
videoconference, or similar technology”).

                                                         4
     Case 3:17-cv-01362 Document 319 Filed 04/14/20 Page 5 of 11 PageID #: 6346



      II.      Defendants’ Production of Documents

            A. Plaintiffs’ Motion to Compel Defendants’ Communications with the DEA

            On March 31, 2020, after reaching an impasse, Plaintiffs filed a Motion to Compel

Defendants’ communications with the Drug Enforcement Administration (“DEA”). (Doc # 269).

In their Opposition filed on April 9, 2020, Defendants unconditionally conceded and agreed to

produce the documents requested. (Doc #: 306). Plaintiffs will hold a reply in abeyance until April

30, 2020, pending Defendants’ compliance.

            B. Defendants’ Responses to Plaintiffs’ Third Request for Production

            On February 28, 2020, Plaintiffs served their Second Set of Combined Discovery Requests,

which consisted of just four requests and sought documents relating to the Committee on Energy

and Commerce’s investigation of the distribution of opioids, particularly in West Virginia, and

documents relating to the Defendants’ efforts with regard to the Marino Bill, including from the

custodial file of each Defendant’s CEO. While Cardinal has agreed to produce responsive

documents from its CEO, both McKesson and AmerisourceBergen objected to any production

from their CEO’s custodial file.13 Plaintiffs met and conferred with McKesson on this issue on

April 10, 2020 but were unable to resolve Defendants’ objections. Plaintiffs are also scheduled to

confer with AmerisourceBergen on this issue on April 14, 2020.

            C. Other Pending Discovery Issues

            On March 31, 2020, Plaintiffs filed a Motion to Compel the deposition testimony of current

McKesson employee Tim Ashworth, as McKesson has taken the position that it will not produce

him for deposition in this case. (Doc #: 268). On April 10, 2020, McKesson filed its Opposition




13
     Cardinal has also agreed to search for additional documents that may be responsive to Plaintiffs’ requests.

                                                             5
     Case 3:17-cv-01362 Document 319 Filed 04/14/20 Page 6 of 11 PageID #: 6347



to Plaintiffs’ motion. (Doc #: 313). Plaintiffs intend to file a reply brief on or before April 17th and

will thereafter forward all briefing materials to Judge Wilkes as an issue ripe for resolution.

            There are also several issues that are ripe or are becoming ripe relating to CAH’s prior

productions and disclosures that, if the Parties are not able to resolve, may require Court

intervention. These issues include Cardinal’s identification of witnesses whose past or present

work pertained to Cabell County or Cardinal’s Wheeling Distribution Center during the relevant

time period, as well as ongoing disputes relating to Cardinal’s document productions. If the Parties

cannot reach an agreement regarding these issues, Plaintiffs will file a motion to compel

production.

     III.     Plaintiffs’ Production of Documents

            On October 25, 2019, Defendants served their First Set of Interrogatories to Plaintiffs and

their First Set of Requests for Production. Plaintiffs answered the interrogatories and request for

production of documents and supplemented where necessary.14

            In response to Defendants’ requests for production, to date, the Cabell County Commission

has produced approximately 1,525,000 pages of documents. The Cabell County Commission has

advised Defendants it has substantially completed its document productions at this point in time,

although it does expect to produce additional payroll data and will likely have some small

production supplements over the next couple of weeks. Once those productions are complete, all

document production will be complete for the Cabell County Commission.

            Similarly, the City of Huntington has made thirty-one productions, producing 1,520,932

pages of documents that it will continue to supplement as necessary. The City of Huntington has




14
  In Discovery Ruling 1, Special Master Wilkes denied, in part, Defendants’ Motion to Compel and held that the
Plaintiffs’ ongoing supplementation of additional discovery was appropriate. (Doc #: 248) (Filed 03/24/20).

                                                        6
     Case 3:17-cv-01362 Document 319 Filed 04/14/20 Page 7 of 11 PageID #: 6348



advised Defendants it has substantially completed its document productions at this point in time.

The City of Huntington anticipates supplemental production over the next few weeks in fulfillment

of its due diligence to identify any remaining responsive documents. Once those productions are

complete, all document production will be complete for the City of Huntington.

         Defendants provided Plaintiffs with a requested list of custodians on December 31, 2019.

Throughout the course of discovery, Plaintiffs and Defendants have conferred on the identification

of current and former employees as document custodians.15 In the spirit of cooperation, Plaintiffs

have agreed to a majority of Defendants’ requests, even though Plaintiffs believe they are

overbroad and duplicative in nature, in order to prevent any unnecessary delay to the litigation. In

agreeing to collect a particular custodial file, Plaintiffs had no way of knowing how many

documents would be responsive to the parties’ agreed upon search terms for any particular file.

To date, Cabell County Commission has agreed to search for and produce documents where

available for forty-eight (48) custodians along with production of departmental data that is not

tied to a specific custodian. Likewise, City of Huntington has agreed to search for and produce

documents where available for forty-five (45) custodians with production of departmental data

that is not tied to a specific custodian. Plaintiffs are aware of their obligations to produce relevant

documents under their custody and control and have so produced. Plaintiffs have also notified

Defendants of those files that are substantially complete. Still not satisfied, Defendants have filed

a Motion to Compel regarding these custodian requests. (Doc #: 283) (Filed: 4/6/2020).

         On or before April 15th, the City of Huntington and Cabell County Commission will file

their opposition to Defendants’ Motion to Compel, which seeks the custodial files for twenty (20)




15
   See Plaintiffs’ First Discovery Status Report alerting the Court to a “looming conflict” regarding the production
of custodial files. (Doc #: 254) (Filed: 3/26/2020).

                                                          7
     Case 3:17-cv-01362 Document 319 Filed 04/14/20 Page 8 of 11 PageID #: 6349



custodians from the Cabell County Prosecutor’s Office and six (6) additional City of Huntington

custodians. As Plaintiffs will explain more fully in their opposition, Defendants’ requests for files

from the Cabell County Prosecutor’s Office are duplicative of voluminous materials already

produced from the Cabell County Sheriff’s Office and the Cabell County Circuit Court. The

information Defendants seek from these custodial files is also protected by the work product

doctrine, which further supports the Cabell County Commission’s view that Defendants’ Motion

should be denied. Similarly, the City of Huntington has already agreed to produce departmental

files and individual files for forty-five (45) individual custodians that span multiple different City

departments. The additional custodians sought in Defendants’ requests are therefore duplicative of

the discovery produced in this litigation thus far.

           Cabell County and the City of Huntington have both responded to Defendants requests for

priority custodians.

     IV.     DEA Touhy Requests

           Both Plaintiffs and Defendants have served formal Touhy requests to the U.S. Department

of Justice to seeking documents relevant to this case.

           Plaintiffs served their first Touhy request on the DEA, seeking nine (9) categories of

documents, on October 28, 201916 and their second request for nine (9) additional categories on

March 19, 2020. On March 11, 2020, Defendants also served a Touhy request on the DEA seeking

thirty (30) categories of testimony and thirty-six (36) requests for production of documents.

Plaintiffs have now participated in three meet and confers between Defendants and the Department

of Justice; however, Defendants appear to be at an impasse with the Department of Justice as to


16
  On February 3, 2020, Plaintiffs re-served these requests to reflect the fact that the Case Track Two case had been
remanded to the Southern District of West Virginia, and addressing their requests to Michael B. Stuart, Assistant
United States Attorney in the Southern District of West Virginia, in addition to the same lawyers at Department of
Justice headquarters involved in handling MDL Touhy requests.

                                                          8
     Case 3:17-cv-01362 Document 319 Filed 04/14/20 Page 9 of 11 PageID #: 6350



certain discovery disputes. In light of the discovery deadlines in this case, on April 8, 2020,

Plaintiffs sent Defendants a letter requesting that they not let their outstanding discovery disputes

linger and, to the extent such disputes remain unresolved, that Defendants promptly seek the relief

they believe necessary from the Court.

     V.     Other Third-Party Subpoenas

          To date, Defendants have served a total of forty-nine (49) third-party subpoenas – thirty-

three (33) document subpoenas and sixteen (16) testimonial subpoenas. Defendants’ document

subpoenas seek 1,037 categories of documents and their testimonial subpoenas identify 344 topics

for testimony.17

          Conversely, to date, Plaintiffs have only served nineteen (19) third-party subpoenas for

documents and no testimonial subpoenas; their third-party subpoenas span a total of only 122

requests.

          Two Motions to Quash are pending before Special Master Wilkes.18




17
  The 49 subpoenas were served on the following 32 entities: Appalachia High Intensity Drug Trafficking Area
(AHIDTA); Appalachian Regional Prescription Opioid Strike Force (ARPO); Cabell County Drug Court; Cabell
Huntington Hospital; Cabell-Huntington Health Dept.; Darren Cox, U.S. Department of Justice; Drug Enforcement
Agency; Federation of State Medical Boards (FSMB); Healthy Connections; Huntington Violent Crime & Drug
Task Force (HVCD); Karen Manning, Financial Manager of Appalachia High Intensity Drug Trafficking Area
(AHIDTA); Marshall Health; Marshall University; National Board of Medical Examiners (NBOME); PROACT,
Inc.; Quality Insights; St. Mary's Medical Center; Valley Health Systems; WV BMS (Bureau for Medical Services);
WV Board of Dentistry; WV Board of Examiners for Licensed Practical Nurses (RN Board); WV Board of
Medicine; WV Board of Osteopathic Medicine; WV Dep't Military Affairs and Public Safety; WV DHHR (Dept.
Health & Human Resources); WV DHHR, Bureau for Children and Families; WV Div. of Justice & Comm.
Services; WV Division of Corrections & Rehab; WV Office of Chief Medical Examiner; WV OIC (Office of Ins
Commissioner); WV PEIA (Public Employees Ins Agency); and WV State Police.
18
  See Non-Party West Virginia Offices of the Insurance Commissioner’s Motion to Quash Defendant McKesson
Corporation’s Subpoena to Produce Documents and Subpoena to Testify at a Deposition in a Civil Action (Doc #:
259) (Filed: 3/30/2020) and West Virginia Public Employees Insurance Agency’s Motion to Quash Subpoena to
Produce Documents and Subpoena to Provide Deposition Testimony (Doc #: 259) (Filed: 3/30/2020) A third Motion
to Quash has been filed but is not yet before the Court. See Cabell Huntington Hospital’s Petition and Motion to
Quash Subpoena (Doc #: 309) (Filed: 4/10/2020).

                                                       9
 Case 3:17-cv-01362 Document 319 Filed 04/14/20 Page 10 of 11 PageID #: 6351



  VI.     Pending Motions

        Pending before the Court are several motions that may implicate the scope of discovery,

including Plaintiffs’ Motion to Strike Defendants’ Notice of Non-Party Fault (Doc #: 224) (Filed:

3/13/2020) (See Plaintiffs’ Memorandum of Law in Support of Motion to Strike Defendants’

Notice of Non-Party Fault (Doc #: 225) (Filed: 3/13/2020) (arguing Defendants are jointly liable

and are not entitled to apportion fault to non-parties); Proposed Case Management Orders (Doc

#: 157 and 159) (Filed: 2/11/2020); Plaintiffs’ Motion for a Bench Trial Management Order (Doc

#: 230) (Filed: 3/16/2020); and Plaintiffs’ and Defendants’ Joint Stipulation and [Proposed] Order

Regarding Party Discovery Disputes (Doc #: 300) (Filed: 4/8/2020) (requesting approval by the

Court). Judgement on these motions and requested orders will continue to shape the forward

progression of the case.


        Dated: April 14, 2020                               Respectfully submitted,


THE CITY OF HUNTINGTON                              CABELL COUNTY COMMISSION

/s/ Anne McGinness Kearse                           /s/ Paul T. Farrell, Jr.
Anne McGinness Kearse (WVSB No. 12547)              Paul T. Farrell, Jr., Esq. (WVSB No. 7443)
MOTLEY RICE LLC                                     FARRELL LAW
28 Bridgeside Blvd.                                 P.O. Box 1180
Mount Pleasant, SC 29464                            Huntington, WV 25714-1180
Tel: 843-216-9000                                   422 Ninth Street, 3rd Floor
Fax: 843-216-9450                                   Huntington, West Virginia 25701
akearse@motleyrice.com                              office: 304.523.7285
                                                    cell: 304.654.8281
                                                    email: paul@farrell.law




                                               10
 Case 3:17-cv-01362 Document 319 Filed 04/14/20 Page 11 of 11 PageID #: 6352




                               CERTIFICATE OF SERVICE

       I hereby certify that service of the foregoing was filed electronically via the CM/ECF

electronic filing system on April 14, 2020 and served on all counsel registered in the system and

via email to plaintiffs’ listserv at mdl2804discovery@motleyrice.com, defendants’ listeserv at

track2opioiddefendants@reedsmith.com.

                                                    /s/ Monique Christenson
                                                    Monique Christenson (SC Bar No. 104063)




                                               11
